DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/28/2021, with respect to the rejections of claims 60-62, under 35 USC 103 in view of the combination of Hudleson and Bachinski, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Response to Amendment - Affidavits, Declarations
The Declaration under 37 CFR 1.132 filed 12/28/2021 is sufficient to overcome the rejections based upon the combination of Hudleson and Bachinski as applied under 35 USC 103.

Reasons for Allowance
Claims 60-67 and 69-75 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and the remarks in the Rule 132 Declaration filed on 12/28/2021, and upon reconsideration, the Examiner finds Applicant's arguments and Declaration convincing to overcome the prior art. The prior art of record fails to teach or reasonably suggest, within the p)/(Tppositive) of 20-90 Volts, and a ramp-up section of said positive voltage pulse attaining at least 80% of the Vap within a time of 70-150 nanoseconds, in combination with the other limitations of the claim. Applicant’s Declaration is convincing to show novelty in at least the ramp-up feature of the present invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792